EXHIBIT 23.1 SEALE AND BEERS, CPAs PCAOB & CPAB REGISTERED AUDITORS www.sealebeers.com CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the use, in the statement on Form S-1 of Advanced Cloud Storage, Inc., of our report dated April 12, 2011 on our audit of the financial statements of Advanced Cloud Storage, Inc. as of March 31, 2011, and the related statements of operations, stockholders’ equity and cash flows for the period from inception on November 18, 2010 through March 31, 2011, and the reference to us under the caption “Experts”. /s/ Seale and Beers, CPAs Seale and Beers, CPAs Las Vegas, Nevada April 15, 2011 Seale and Beers, CPAs PCAOB & CPAB Registered Auditors 50 S. Jones Blvd Suite 202 Las Vegas, NV 89107 Phone: (888)727-8251 Fax: (888)782-2351
